Per Curiam.
Defendants’ assignments of error all relate to the charge, which — considered as a whole, as all charges must be — , discloses that the court correctly applied the law to the evidence in the case. Motor Co. v. Insurance Co., 220 N.C. 168, 16 S.E. 2d 847.
Plaintiff’s testimony relating to her persistent headaches and other symptoms, and the testimony of the dental surgeon that she had nine teeth broken in the accident, justified the court’s charge that the award of damages was to be made on the basis of a cash settlement of plaintiff’s injuries, past, present and prospective. The charge on the measure of damages was in accord with the rule laid down by Stacy, C.J., in Mintz v. R. R., 233 N.C. 607, 65 S.E. 2d 120.
The verdict in this case appears to have been in accord with the greater weight of the evidence, and in the trial, we find
No error.